*512Dissenting Opinion
White, J.
The Full Industrial Board of Indiana found, inter alia, “that on said date plaintiff [appellant] did not suffer an accidental injury arising out of an[d] in the course of his employment with the defendant.” Those findings “are ambiguous, and such as are denounced in works on pleading as negatives pregnant. . . ,”1 From this statement of findings one cannot know what is negated. Is the board here finding:
1. ) that appellant did not suffer an accident ?
2. ) that he did not suffer an injury ?
3. ) that he suffered one but not the other ?
4. ) that he suffered both accident and injury but the accident did not cause the injury?
5. ) that he suffered an injury which was not accidental?
6. ) that he suffered an accidental injury in the course of his employment which did not arise out of his employment ?2
The ambiguity arises, in part at least, because long ago, in Empire Health, etc., Ins., Co. v. Purcell, 76 Ind. App. 551, 132 N. E. 664 (1921), we abandoned the requirement that “a statement of facts [which § 60 of the Indiana Workmen’s Compensation Act (Burns IND. STAT. ANN. § 40-1511) requires the full board to file with its award] should consist of ultimate facts, and should not include . . . conclusions of law.”3 Carlton v. Board of Zoning Appeals, 252 Ind. 56, 245 N. E. 2d 337, 17 Ind. Dec. 704 (1969), requires that we once *513again demand findings of ultimate facts and that we no longer accept conclusions of law in lieu thereof. But even if we are to accept conclusions we must know what is concluded so that we can determine4 whether the evidence sustains the unexpressed findings of fact necessary to sustain the legal conclusions so “found.” Therefore, I fail to see how we can avoid remanding this .case to the board, preferably for a finding of facts, but in any event, for a resolution of the ambiguity.
Furthermore, I cannot agree that the facts found by the court in City of Anderson v. Borton, 132 Ind. App. 684, 178 N. E. 2d 904 (1961), or by the majority in the case at bar, justify the conclusion (in either case) that the employee did not sustain an accident.5'
However, there may well be a question whether the accident (i.e., the unexpected event: the “pop”) which appellant *514suffered arose out of his employment. His accident is obviously of that kind which people suffer when not at work. It is also the kind of an accident so often associated with a preexisting pathological condition. Some laymen and some medical experts even believe such accidents happen only to persons who have preexisting conditions. Where, as here, there is some evidence of preexisting back trouble, the question of causation always arises. Did the employment cause the accident or was it caused by the preexisting condition or by both?
That the holding in U. S. Steel Corp. v. Dykes, 238 Ind. 599, 154 N. E. 2d 111 (1958), is ambiguous is well demonstrated by the review of cases in the majority opinion. That ambiguity arises, in part at least, from the same “negative pregnant” which obscures the meaning of the Industrial Board’s finding in the case at bar. Dykes speaks of the fatal heart attack in that case as something which might have happened to the decedent while he was engaged in non-occupational activities or even when sitting or sleeping and then reaches this negative pregnant conclusion (238 Ind. at 611) : “In our opinion it was not the intention of the Legislature that such happening be considered a ‘death by accident arising out of and in the course of the employment.’ ”
At first blush this appears to say that it was not the intention of the Legislature that such a happening be considered an accident. However, the court could as well have meant to say that the Legislature did not intend that such an incident be considered as arising out of the employment. The true intended meaning must be gathered from the context of the entire opinion. I read the opinion not as holding that the fatal heart attack was not an accident, but that it did not arise out of the employment. One element in my interpretation is the statement of the “question” on page 607 of 238 Ind,:
“The question which we must then determine is whether or not the evidence in the record here is sufficient to sustain the finding of the Board, i.e., Is the evidence competent to show that decedent died as the result of an accident arising *515out of and in the course of his employment or that there was a causal connection between his heart attack and his employment? (Emphasis added.)
“The causal question here is: Was the inability of decedent’s heart to meet the demands, i.e., the ‘coronary insufficiency,’ caused by a change, i.e., an increase in the work load beyond the heart’s ability to function, or by a decrease in the heart’s ability to meet an unchanged demand. The ‘cause’ is that which has changed, not that which remains constant.
“The uncontradicted evidence here is that decedent’s heart was steadily and surely losing its functional ability, but there is no evidence whatever of any increase in the work load or of any extra exertion. In fact, the unchallenged evidence is that the work load was lighter on the morning of the fatal attack.”
One could add to the foregoing:
Ergo, “a decrease in the heart’s ability” caused the heart attack. The heart attack was not caused by his employment and thus did not arise out of his employment, but out of his progressively deteriorating heart condition.
That, as I read Dykes, is the essence of what was there held. I can find nothing in the opinion which questions or alters the definition of the word “accident” as found in Haskell, etc., Co. v. Brown, 67 Ind. App. 178, 187, 117 N. E. 555, 557 (1917), and which is quoted in the majority opinion as follows: “The word ‘accident’ in the act in question is used in its popular sense, and means ‘any unlooked for mishap or untoward event not expected or designed.’ ”
The views I have expressed herein are not intended to be an answer to all the questions which might arise if we had before us for review an award accompanied by an unambiguous finding of facts. Even were we to hold, as the majority inferentially has, that conclusions of law are findings of fact, we must first know which conclusions are found to exist and which are found not to exist.
For the reasons stated, I would reverse and remand with *516directions to the board to take further action not inconsistent with the views I have expressed.
Note. — Reported in 251 N. E. 2d 575.

 Fields v. State, 134 Ind. 46, 53, 32 N. E. 780 (1892), in which the court used the quoted language to condemn a jury instruction in a criminal case. That opinion quotes Stephen on Pleading, 380: “ ‘A negative pregnant is such a form of negative expression as may imply, or carry with it, an affirmative.’ ” That definition is adopted by Black’s Law Dictionary, 4th Ed., citing both the case and the quoted text.


 No purpose would be served by attempting to exhaust the questions implicit in this ambiguity.


 Inland Steel Co. v. Lambert, 66 Ind. App. 246, 250, 118 N. E. 162 (1917). See also, Stoner v. Howard Sober, 124 Ind. App. 581, 118 N. E. 2d 504 (1954); Mousley v. Curry, 124 Ind. App. 280, 117 N. E. 2d 280 *513(1954); Poke v. Peerless Foundry Co., 124 Ind. App. 544, 119 N. E. 2d 905 (1954); Guevara v. Inland Steel Co., 121 Ind. App. 390, 95 N. E. 2d 714 (1950).


 I also believe that Mousley v. Curry, supra, (note 3) and Cole v. Sheehan Const. Co., 222 Ind. 274, 280, 53 N. E. 2d 172 (1944), deny us the right to make such determinations.


 Nor do I agree that the holding in City of Anderson “appears to have introduced a new standard for determining ‘accident’ within the meaning of the statute.” I do agree, however, that it did not amend or discard old standards, nor purport so to do. By the use of the word “so-called” before “accident” (132 Ind. App. at 694) the opinion writer indicates some question about whether the appellee sustained an accident. Yet, nowhere does the opinion say that the unexpected onset of injury or pain or rupture is not itself an accident, nor that what appellee contended was an accident was not, by legal definition, an accident. The opinion’s conclusion merely holds that “appellee did not suffer injury as a result of and in the course of his employment.” (132 Ind. App. at 695.) This is almost the same negative pregnant which is employed as a “finding” in the ease at bar. It is less ambiguous, however, in that it excludes the possibility that it is a holding that appellee did not sustain an accident. But it does leave in doubt whether the court is holding that there is no injury, or that the injury suffered either did not result from the employment or was not suffered in the course of the employment. In Dooley v. Richard’s Standard Service (Ind. App. 10/16/69) 145 Ind. App. 470, 18 Ind. Dec. 754, 251 N. E. 2d 449, Division One affirmed a Full Industrial Board’s negative award where the evidence was nearly identical in essence to that in the ease at bar. Both the majority opinion and the concurring opinion treated the case as involving a question of employment causation. Neither treats it as a question of whether an “accident” occurred.